

INTELLECTUAL PROPERTY LICENSE AGREEMENT
 
     This Intellectual Property License Agreement (“Agreement”) is entered into
as of July 6, 2010 (the “Effective Date”), by and between Vishay S.A., a French
company, as licensee (“Vishay S.A.”), and Vishay Precision Foil GmbH (“VPG
GmbH”).
 
RECITALS:
 
     WHEREAS, VPG GmbH is the owner of certain intellectual property formerly
owned by Vishay S.A. and used in the manufacture of finished RCK foil resistor
products (“Licensed IP”); and
 
     WHEREAS, in order to effect and consummate the separation (the
“Separation”) contemplated by that certain Master Separation and Distribution
Agreement between Vishay S.A. and VPG GmbH’s affiliate dated as of the 22nd day
of June, 2010 (the “Master Separation Agreement”), VPG GmbH desires to grant to
Vishay S.A. a non-exclusive license to the Licensed IP to manufacture, use and
sell Licensed Products (as defined herein) on behalf of VPG GmbH; and
 
     NOW, THEREFORE, in consideration of the terms and provisions of this
Agreement and the Separation, and for other good and valuable consideration, the
receipt of which is acknowledged by the execution and delivery hereof, VPG GmbH
and Vishay S.A. hereby agree as follows:
 
Article I
 
Definitions
 
     Terms used but not otherwise defined herein shall have the meanings given
to them in this Article I.
 

A. “Licensed Products” shall mean the finished RCK foil resistor products
specified in Schedule A, that were manufactured by Vishay S.A. prior to the
Separation.              B. “Manufacturing Agreement” shall refer to that
certain Manufacturing Agreement dated as of July 6, 2010 between Vishay S.A. and
VPG GmbH.

 
Article II
 
Intellectual Property License
 

A. License Grant. Subject to the terms and conditions set forth in this
Agreement, VPG GmbH hereby grants to Vishay S.A., a non-exclusive, irrevocable,
worldwide right and license to the Licensed IP to make, have made, use, sell,
offer for sale, export and import Licensed Products. Vishay S.A. may only sell
and offer for sale Licensed Products pursuant to the Manufacturing Agreement to
customers of VPG GmbH or as otherwise approved in writing by VPG GmbH.
             B. License Fees. For the license and rights granted herein, Vishay
S.A. shall pay VPG GmbH USD10.


--------------------------------------------------------------------------------




C. Improvements. Licensee acknowledges and agrees that any modification, change,
development, enhancement, derivative or improvement (collectively,
“Improvements”) made by, or on behalf of, Licensee to the Licensed IP or
Licensed Product, shall be owned exclusively by Licensor, and to the extent that
Licensee retains any rights therein, Licensee irrevocably assigns all right,
title and interest therein to Licensor. All Improvements shall be deemed
Licensed IP or Licensed Products, as appropriate, and shall be subject to the
terms of this Agreement.              D. Enforcement. Vishay S.A. shall
cooperate fully and promptly with VPG GmbH in the protection of VPG GmbH’s
rights in the Licensed IP, in such manner and to such extent as VPG GmbH may
reasonably request, and at VPG GmbH’s expense.  
1. Each party shall promptly notify the other party in writing of any actual or
potential infringement, or any other unauthorized use of or violation of the
Licensed IP of which it becomes aware (each an “Infringement”). VPG GmbH may
take such action as it, in its sole discretion, deems necessary or advisable to
stop any Infringement. Vishay S.A. may request in writing that VPG GmbH
institute an action to stop an Infringement affecting the Licensed Products. If
VPG GmbH receives such a written request and does not institute such action
within thirty (30) days, Vishay S.A. shall be entitled to institute such action
as it deems necessary or advisable to stop such Infringement, in which VPG GmbH
shall be entitled to join; provided that Vishay S.A. shall not compromise or
settle any claim or action regarding the Licensed IP in any manner that would
affect the rights of VPG GmbH without the written consent of VPG GmbH, which
consent shall not be unreasonably withheld or delayed. The party not taking the
lead in any action shall cooperate fully with the other party at the other
party’s reasonable request and expense, including VPG GmbH joining a suit
instituted by Vishay S.A. in accordance with this Section to the extent
necessary for Vishay S.A. to have standing.
 
2. Any monetary recovery or sums obtained in settlement of any action to stop an
Infringement shall be allocated between VPG GmbH and Vishay S.A. as shall be
fair and equitable, taking into account their actual out-of-pocket costs and
expenses, including reasonable attorneys’ fees, and the damages sustained by
each of them. Any dispute with respect to the allocation of recoveries shall be
resolved in accordance with the resolution procedures referred to in Article
V-P.

 
Article III
 
Warranties
 

A. Warranties of the Parties. VPG GmbH warrants that it has the right and power
to enter into this Agreement, and that there are no outstanding assignments,
grants, licenses, encumbrances, obligations or agreements, either written or
oral or implied, that prevent it from doing so. Vishay S.A. warrants that it has
the right and power to enter into this Agreement, and that there are no
outstanding assignments, grants, licenses, encumbrances, obligations or
agreements, either written or oral or implied, that prevent it from doing so.
             B. WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS

 
- 2 -
 

--------------------------------------------------------------------------------




            
AGREEMENT, NEITHER PARTY MAKES ANY OTHER REPRESENTATION, GUARANTEE OR WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR OTHERWISE, UNDER THIS AGREEMENT INCLUDING
REPRESENTATIONS, GUARANTEES OR WARRANTIES AS TO THE RESULTS TO BE EXPECTED FROM
USE OF ANY OF THE LICENSED IP OR FROM MANUFACTURE OR SALE OF ANY LICENSED
PRODUCT. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, VPG GMBH SHALL HAVE NO
RESPONSIBILITY FOR THE ABILITY OR INABILITY OF VISHAY S.A. TO USE THE LICENSED
IP; FOR THE CLAIMS OF THIRD PARTIES RELATING TO ANY PRODUCTS MANUFACTURED OR
SOLD BY VISHAY S.A.; OR FOR ANY FAILURE IN PRODUCTION, DESIGN OR OPERATION OF
ANY PRODUCT MANUFACTURED OR SOLD BY VISHAY S.A. THE LIMITATIONS OF LIABILITY
CONTAINED IN THIS AGREEMENT ARE A FUNDAMENTAL PART OF THE BASIS OF EACH PARTY’S
BARGAIN HEREUNDER, AND NEITHER PARTY WOULD ENTER INTO THIS AGREEMENT ABSENT SUCH
LIMITATIONS.

 
Article IV
 
Term
 

A. Term. This Agreement shall remain in full force and effect for so long as
Vishay S.A. is obligated to manufacture and deliver finished RCK products under
the Manufacturing Agreement.              B. Upon the termination of this
Agreement, all rights of Vishay S.A. granted hereunder shall terminate, and
Vishay S.A. shall return or destroy (and certify such destruction in writing to
VPG GmbH if requested), at VPG GmbH’s election, all embodiments of the Licensed
IP.   C. All rights and remedies of the parties in respect of any breach of this
Agreement occurring prior to the effective date of its termination shall survive
the termination of this Agreement. In addition, the following provisions of this
Agreement shall explicitly survive its termination: Article III (“Warranties”);
Article IV-B; and Article V (“Miscellaneous”).

 
Article V
 
Miscellaneous
 

A.
             Notices. All notices, demands and other communications required to
be given to a party hereunder shall be in writing and shall be deemed to have
been duly given if and when personally delivered; one business day after being
sent by a nationally recognized overnight courier; when transmitted by facsimile
and actually received; or five (5) days after being mailed by registered or
certified mail (postage prepaid, return receipt requested) to such party at the
relevant street address or facsimile number set forth below (or at such other
street address or facsimile number as such party may designate from time to time
by written notice in accordance with this provision):

 
- 3 -
 

--------------------------------------------------------------------------------



If to Vishay S.A.:
 
Vishay S.A.
c/o Vishay Intertechnology, Inc.
63 Lancaster Avenue
Malvern, PA 19355-2120
Attention: Dr. Lior E. Yahalomi, Chief
Financial Officer
Telephone: 610-644-1300
Facsimile: 610-889-2161
 
If to VPG GmbH:
 
Vishay Precision Foil GmbH
c/o Vishay Precision Group
3 Great Valley Parkway
Malvern, PA 19355-1307
Attn: William M. Clancy, Chief Financial
Officer
Facsimile: (484)-321-5301
Confirm: (484)-321-5300
        
With a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Ernest Wechsler, Esq.
Facsimile: (212) 715-8000
Confirm: (212) 715-9100
 


With a copy to:
 
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
Attn: Barry Abelson, Esq.
Facsimile: (215) 981-4750
Confirm: (215) 981-4000
 


B. Further Assurances. In addition to the actions specifically provided for
elsewhere in this Agreement, VPG GmbH and Vishay S.A. agree to execute or cause
to be executed and to record or cause to be recorded such other agreements,
instruments and other documents, and to take such other action, as reasonably
necessary or desirable to fully effectuate the intents and purposes of this
Agreement.              C. Relationship of the Parties. This Agreement shall not
be construed to place the parties in the relationship of legal representatives,
partners, joint venturers or agents of or with each other. No party shall have
any power to obligate or bind the other party in any manner whatsoever, except
as specifically provided herein.   D. Third Party Beneficiaries. Except for
indemnification of any Indemnified Parties (as hereafter defined), the
provisions of this Agreement are solely for the benefit of the parties hereto
and their respective successors and permitted assigns, and are not intended to
confer upon any person, except the parties hereto and their respective
successors and permitted assigns, any rights or remedies hereunder.   E.
Assignability. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.   F. Press
Releases; Public Announcements. Neither party shall issue any release or make
any other public announcement concerning this Agreement or the transactions
contemplated hereby without the prior written approval of the other party, which
approval shall not be unreasonably withheld or delayed; provided, however, that
either party shall be permitted to make any release or public announcement that
in the opinion of its counsel it is required to make by law or the rules of any
national securities exchange of which its securities are listed; provided
further that it has made efforts that

 
- 4 -
 

--------------------------------------------------------------------------------



are reasonable in the circumstances to obtain the prior approval of the other
party.
               G. Waiver of Defaults. Waiver by any party hereto of any default
by the other party hereto of any provision of this Agreement shall not be
construed to be a waiver by the waiving party of any subsequent or other
default, nor shall it in any way affect the validity of this Agreement or
prejudice the rights of the other party thereafter to enforce each and every
such provision. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.   H.
Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby, as the case may be, is not
affected in any manner adverse to any party hereto or thereto. Upon such
determination, the parties hereto shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the parties hereto.   I. Indemnification. Each of the parties shall indemnify,
defend and hold harmless the other party, each of its respective current and
former directors, officers and employees, and each of their respective heirs,
executors, successors and assigns (“Indemnified Parties”), from and against any
and all liabilities relating to a claim by a third party arising out of or
resulting from any breach of, or failure to perform or comply with, any
covenant, undertaking or obligation of, this Agreement by the indemnifying
party. All indemnification procedures and payments shall be governed by Sections
5.6, 5.7 and 5.8 of the Master Separation Agreement, as applicable. The
foregoing indemnification obligations shall survive any termination or
expiration of this Agreement.   J. LIMITATION OF LIABILITY. IN NO EVENT SHALL
VPG GMBH OR VISHAY S.A. BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL,
INDIRECT, COLLATERAL, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS OR FAILURE
TO REALIZE EXPECTED SAVINGS OR OTHER COMMERCIAL OR ECONOMIC LOSS OF ANY KIND,
ARISING OUT OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS
SHALL NOT LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD
PARTY CLAIMS.   K. Confidential Information. VPG GmbH and Vishay S.A. shall hold
and shall cause each of their respective affiliates, directors, officers,
employees, agents, consultants, advisors and other representatives to hold, in
strict confidence and not to disclose or release without the prior written
consent of the other party, any and all proprietary or confidential information,
material or data of the other party that comes into its possession in connection
with the performance by the parties of their rights and obligations under this
Agreement. The provisions of Section 4.5 of the Master Purchase Agreement shall
govern, mutatis mutandis, the confidentiality obligations of the parties under
this Section.

 
- 5 -
 

--------------------------------------------------------------------------------




L. Attorneys’ Fees. In any action hereunder to enforce the provisions of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees in addition to any other recovery hereunder.              M.
Governing Law. This Agreement and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to the conflict of laws rules thereof to the extent such
rules would require the application of the law of another jurisdiction.   N.
Consent to Jurisdiction. Subject to the provisions referenced in Article V-P,
each of the parties irrevocably submits to the jurisdiction of the federal and
state courts located in Philadelphia, Pennsylvania for the purposes of any suit,
action or other proceeding to compel arbitration, for the enforcement of any
arbitration award or for specific performance or other equitable relief pursuant
to Article V-P. Each of the parties further agrees that service of process,
summons or other document by U.S. registered mail to such parties address as
provided in Article V-A shall be effective service of process for any action,
suit or other proceeding with respect to any matters for which it has submitted
to jurisdiction pursuant to this Section. Each of the parties irrevocably waives
any objection to venue in the federal and state courts located in Philadelphia,
Pennsylvania of any action, suit or proceeding arising out of this Agreement or
the transactions contemplated hereby.   O. Specific Performance. The parties
hereto agree that the remedy at law for any breach of this Agreement may be
inadequate, and that any party hereto shall be entitled to specific performance
in addition to any other appropriate relief or remedy. Such party may, in its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement.   P. Dispute Resolution. The
procedures set forth in Article VIII of the Master Separation Agreement shall
apply to the resolution of all disputes arising under this Agreement, except
that all proceedings provided for therein shall be conducted in Philadelphia,
Pennsylvania.   Q. Entire Agreement. This Agreement and the Schedules hereto, as
well as any other agreements and documents referred to herein, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the parties with
respect to such subject matter.   R. Waiver of Jury Trial. SUBJECT TO SECTION
L.16, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.   S.
Amendments. No provisions of this Agreement shall be deemed amended, modified or

 
- 6 -
 

--------------------------------------------------------------------------------



supplemented by any party hereto, unless such amendment, supplement or
modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such amendment, supplement or
modification.
             T. Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or electronic signature, and each such
counterpart shall be deemed an original instrument, and all of such counterparts
together shall constitute but one agreement. A facsimile or electronic signature
is deemed an original signature for all purposes under this Agreement.

 
 
 
 
[SIGNATURE PAGES FOLLOW]
 
- 7 -
 

--------------------------------------------------------------------------------



       IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.
 
VISHAY S.A.
    By:  /s/ Denis Maugest Name:  Denis Maugest Title: Directeur General    

VISHAY PRECISION FOIL GMBH
    By:  /s/ Kai Karstensen Name:  Kai Karstensen Title: General Manager

 

[Signature Page to RCK Intellectual Property License Agreement]
 

--------------------------------------------------------------------------------



SCHEDULE A
LICENSED PRODUCTS
 
RCKHR02LEVB
 
RCKHR02LEVC
 
RCKHR02ALEVB
 
RCKHR02ALEVC
 

--------------------------------------------------------------------------------